Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 11, 13, 18-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US Publication No. 2018/0014104), in view of Hirsch et al (US Patent No. 9972895).
 	Regarding claims 1 and 11, Boesen teaches an ear-worn electronic device configured to be worn by a wearer, comprising: a housing (10) configured to be supported at, by, in or on the wearer's ear; a processor (120) disposed in the housing; a speaker or a receiver (118) operably coupled to the processor; a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the processor; and a battery/antenna module (130) disposed in the housing and comprising: a battery (130) and an antenna (para. 0027;  NFMI antenna).
	Boesen fails to teach the antenna comprising a helical antenna wrapped around the battery and operably coupled to the transceiver; and electrically insulating material disposed between the helical antenna and the battery.

One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece. 

 
 	Regarding claim 3, the combination of Boesen and Hirsch teaches the device of claim 1, wherein: the electrically insulating material is configured as a cap at least partially covering the battery; and the cap comprises a support arrangement configured to support the helical antenna on the battery (col. 4 lines 47-66; 61, spacer or ferrite tape).  
 		

 	Regarding claims 13 and 18, Boesen teaches an ear-worn electronic device configured to be worn by a wearer, comprising: a housing (10) configured to be supported at, by, in or on the wearer's ear, a processor (120) disposed in the housing; a speaker or a receiver (118) operably coupled to the processor; a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the processor; and a battery/antenna module disposed in the housing and comprising: a battery (130) and an antenna (para. 0027;  NFMI antenna).
Boesen fails to teaches the antenna comprising a helical antenna 
Hirsch teaches a helical antenna (60) operably coupled to the transceiver and comprising a plurality of wires wrapped around the battery (54); and an electrically insulating cap (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed on the battery, the cap separating the wires from 
One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece. 

 	Regarding claim 19, Boesen teaches an ear-worn electronic device configured to be worn by a wearer, comprising: a housing (10) configured for at least partial insertion into an ear canal of the wearer, the housing having a preformed shape (fig. 1-2) that conforms to a shape of the wearer's ear canal; a processor (120) disposed in the housing; a speaker or a receiver (118) operably coupled to the processor; a radio frequency transceiver (124, 126) disposed in the housing and operably coupled to the processor; and a battery/antenna module disposed in the housing and comprising: a battery (130) and an antenna (para. 0027;  NFMI antenna).
Boesen fails to teach the antenna comprising a helical antenna. 
Hirsch teaches a helical antenna (60) operably coupled to the transceiver and comprising a plurality of wires wrapped around the battery (54); and an electrically insulating material (col. 4 lines 47-66; 61, spacer or ferrite tape) disposed between the helical antenna and the battery.
One of ordinary skill in the art before the effective filing date of the claimed invention could have provide the antenna in the invention of Boesen, in the manner taught by Hirsch, to allow for optimal placement of the antenna within the earpiece.
 
	Regarding claim 22, the combination of Boesen and Hirsch teaches the device of claim 19, wherein the ear-worn electronic device is configured as an in-the-ear (ITE) device, in-the-.  

 
Allowable Subject Matter
Claims 2, 4-10, 12, 14-17, 20-21, 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
With respect to the Applicant’s argument pertaining to claims 1, 3, 13, 19 that the combination of Boesen and Hirsch fails to teach a helical antenna wrapped around a support arrangement, the Examiner disagrees. .
The combination of Boesen and Hirsch teaches an antenna coil structure (Hirsch, figures 8-9) wherein the battery has a cylindrical structure (Hirsch; figures 8-9; element, 54) with the support arrangement (Hirsch; fig. 9; element 61) configured to support the antenna coils (Hirsch; 60) wrapped around the battery as stated in the rejection and supported by the drawings. 
Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 

401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 9, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655